981 So.2d 1289 (2008)
The STATE of Florida, Appellant,
v.
Michael SHULER, Appellee.
No. 3D07-819.
District Court of Appeal of Florida, Third District.
May 28, 2008.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Thomas Regnier, Assistant Public Defender, for appellee.
Before GREEN, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
The State of Florida appeals from the trial court's downward departure sentence in this case. Because the trial court applied the correct rule of law and because there was legally sufficient evidence to support the court's findings, we affirm. See Banks v. State, 732 So.2d 1065, 1067 (Fla.1999).